Reasons for Allowance
1.	Claims 6 and 8-20 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a reflective-type display screen. The closet prior arts, Den Boer (US 2017/0068362), Liu (US 2020/0227000), and Yata (US 2016/0260388), in combination, discloses a reflective-type display screen, comprising: a display panel comprising a reflection surface, wherein the display panel is configured to reflect light by the reflection surface to realize display, a compensation light source in the display panel, a detector module on a light-outputting side of the display panel and configured to acquire an intensity of ambient light outside the display screen; a processor module respectively connected with the detector module and the compensation light source and configured to control operation of the compensation light source based on the intensity of the ambient light acquired by the detector module: the display panel comprises: an array substrate provided with a pixel drive circuit layer; and an opposite substrate opposite to the array substrate, wherein a black matrix is on a surface of the opposite substrate close to the array substrate, and an orthographic projection of the compensation light source on the opposite substrate is within an orthographic projection of the black matrix on the opposite substrate, a surface of the array substrate close to the opposite substrate is the reflection surface: the compensation light source comprises: an electrode connected with the processor module, and a light-emitting laver connected with the electrode and configured to emit light under a voltage provided by the electrode, wherein the processor module is configured to control the voltage applied by the electrode to the light-emitting laver the reflective-type display screen further comprises: a polarization filter layer on a light-outputting surface of the light-emitting layer and configured to receive light emitted by the light-emitting layer; a liquid crystal laver sandwiched between the array substrate and the opposite substrate and configured to receive light from the polarization filter laver; and a polarizer on the light-outputting side of the display panel, wherein the polarization filter laver, the liquid crystal laver, and the polarizer are configured to cooperate with each other, so that a phase of light which is emitted from the light-emitting laver and exits from the display panel after successively passing through the polarization filter laver, the liquid crystal laver, and the polarizer is consistent with a phase of ambient light which exits from the display panel after entering the display panel and then being reflected by the reflection surface, wherein the compensation light source is on a side of the opposite substrate close to the array substrate and on a side of the black matrix close to the array substrate.
However, the closet prior arts of record fail to teach the polarizer comprises a polyvinyl alcohol resin (PVA) layer; and a (n+1/2)λ type polarizer, wherein λ is an average wavelength of white light emitted by the light-emitting layer, and n is a natural number; the polarization filter layer comprises: a polyvinyl alcohol resin (PVA) layer; and a (n+1/2)λ type polarizer at a side of the polyvinyl alcohol resin (PVA) layer of the polarization filter layer away from the light-emitting layer, wherein light emitted by the light-emitting layer passes through the polyvinyl alcohol resin (PVA) layer of the polarization filter layer to obtain first linearly polarized light, and the first linearly polarized light passes through the (n+1/2)λ type polarizer of the polarization filter layer to obtain second linearly polarized light, liquid crystal in the liquid crystal layer is configured that in a case where the liquid crystal is not driven, an included angle between a direction of an optical axis of the liquid crystal and a polarization direction of the second linearly polarized light is 45 degrees, and in a case where the liquid crystal is driven, the direction of the optical axis of the liquid crystal is perpendicular to the array substrate.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691